In the
United States Court of Appeals
For the Seventh Circuit

No. 01-1559

James Carl Higgs,

Plaintiff-Appellant,

v.

William E. Carver and James M. Wolfe,

Defendants-Appellees.

Appeal from the United States District Court
for the Southern District of Indiana, New Albany Division.
No. 99-148-C-H/G--David F. Hamilton, Judge.

Submitted February 21, 2002--Decided April 1, 2002



  Before Posner, Easterbrook, and Ripple,
Circuit Judges.

  Posner, Circuit Judge. This prisoner’s
civil rights suit raises a multitude of
claims, but only two have sufficient
merit to warrant discussion.

  While a pretrial detainee in an Indiana
county jail, Higgs got into a fight with
another inmate and was placed in
"lockdown segregation," a form of
solitary confinement. He filed a
grievance with the jail authorities, who
ten days after he had been placed in
lockdown segregation wrote him that he
had been "placed on lockdown for
repeatedly threatening and harassing
other inmates and has continued on
lockdown as he has repeatedly cussed and
attempted to intimidate correction
staff." His request for a hearing was
denied, and he spent a total of 34 days
in segregation before being allowed to
rejoin the general jail population.

  A pretrial detainee cannot be placed in
segregation as a punishment for a
disciplinary infraction without notice
and an opportunity to be heard; due
process requires no less. Rapier v.
Harris, 172 F.3d 999, 1004-05 (7th Cir.
1999); Mitchell v. Dupnik, 75 F.3d 517,
524-25 (9th Cir. 1996). But no process is
required if he is placed in segregation
not as punishment but for managerial
reasons. Bell v. Wolfish, 441 U.S. 520,
535-41 (1979); Rapier v. Harris, supra,
172 F.3d at 1002-06; Fuentes v. Wagner,
206 F.3d 335, 341-42 (3d Cir. 2000).
Suppose for example that the only vacant
cell left in the jail was in the
segregation ward when a new prisoner
arrived; placing him in that cell would
be a managerial decision. Or suppose,
coming a little closer to this case, that
a prisoner was placed under particularly
restrictive conditions of confinement at
the jail because he was considered a
suicide risk. Again, no hearing would be
required. Myers v. County of Lake, 30
F.3d 847, 850 (7th Cir. 1994); Anderson
v. County of Kern, 45 F.3d 1310, 1314-15
(9th Cir. 1995). Ditto if he was placed
in segregation to protect himself from
other prisoners, or to protect jail staff
from his violent propensities. Bell v.
Wolfish, supra, 441 U.S. at 547; Anderson
v. County of Kern, supra, 45 F.3d at
1314; Olgin v. Darnell, 664 F.2d 107, 109
(5th Cir. 1981). As long as the purpose
was indeed a preventive rather than a
punitive one, he would not be entitled to
notice and a hearing. Indeed a jail’s
failure to take steps to prevent harm to
the prisoner or to other prisoners might
give rise to meritorious suits against
the jail. See, e.g., Swofford v.
Mandrell, 969 F.2d 547, 549-50 (7th Cir.
1992). In none of these cases would a
hearing be practicable, or even useful,
because managerial decisions do not have
the character of rulings applying legal
standards to facts, the kind of rulings
for which adjudicative hearings are
designed.

  Unfortunately we cannot determine from
the record whether Higgs was placed in
lockdown segregation for preventive
purposes or as punishment. The statement
of the jail authorities that we quoted is
the only evidence, apart from the
unexplained length of his detention;
there is no evidence on why 34 days
rather than 24 or 44. And the statement
is ambiguous; its wording is equally
consistent with a punitive purpose and
with a preventive purpose. The case must
be remanded for further proceedings on
this question.

  And on another as well, the plaintiff’s
claim that he has been a victim of
retaliation. In his amended complaint,
Higgs charged that after bringing this
suit he was again placed in lockdown
segregation, for 11 days, to "punish" him
for filing the suit. The district court
dismissed this part of the complaint for
failure to state a claim, on the ground
that the allegation of retaliation was
"conclusory" and that Higgs had "not
alleged a chronology of events from which
retaliation can be inferred." But as the
Supreme Court and this court have
emphasized, there are no special pleading
rules for prisoner civil rights cases.
Swierkiewicz v. Sorema, 122 S. Ct. 992,
998-99 (2002); Leatherman v. Tarrant
County Narcotics Intelligence &
Coordination Unit, 507 U.S. 163, 168
(1993); Kyle v. Morton High School, 144
F.3d 448, 455 (7th Cir. 1998) (per
curiam). A complaint that complies with
the federal rules of civil procedure
cannot be dismissed on the ground that it
is conclusory or fails to allege facts.
The federal rules require (with
irrelevant exceptions) only that the
complaint state a claim, not that it
plead the facts that if true would
establish (subject to any defenses) that
the claim was valid. Nance v. Vieregge,
147 F.3d 589, 590-91 (7th Cir. 1998). All
that need be specified is the bare
minimum facts necessary to put the
defendant on notice of the claim so that
he can file an answer. Beanstalk Group,
Inc. v. AM General Corp., No. 01-2164,
2002 WL 406985, at *6 (7th Cir. March 15,
2002). "All that’s required to state a
claim in a complaint filed in a federal
court is a short statement, in plain
(that is, ordinary, nonlegalistic)
English, of the legal claim. . . . The
courts keep reminding plaintiffs that
they don’t have to file long complaints,
don’t have to plead facts, don’t have to
plead legal theories." Kirksey v. R.J.
Reynolds Tobacco Co., 168 F.3d 1039, 1041
(7th Cir. 1999). Had Higgs merely alleged
that the defendants had retaliated
against him for filing a suit, without
identifying the suit or the act or acts
claimed to have constituted retaliation,
the complaint would be insufficient, cf.
Muick v. Glenayre Electronics, 280 F.3d
741, 743 (7th Cir. 2002), because the
defendants would not have known how
torespond. But Higgs specified both the
suit and the act of retaliation (namely
placing him in lockdown segregation for
11 days), and this specification was
enough to enable the defendants to file
an answer. See, e.g., Johnson v. Stovall,
233 F.3d 486, 489 (7th Cir. 2000). The
dismissal for failure to state a claim
was therefore premature.

  In all but these two respects, the
judgment is affirmed.

Affirmed in Part, Vacated in Part,
and Remanded.